

117 HR 4658 IH: Beilenson Trailhead Designation Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4658IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Lieu (for himself and Mr. Schiff) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate the Encinal Trailhead on the Backbone Trail in the Santa Monica Mountains National Recreation Area as the Anthony Tony Beilenson Trailhead.1.Short titleThis Act may be cited as the Beilenson Trailhead Designation Act.2.FindingsCongress finds the following:(1)Congressman Anthony Tony Beilenson served in the California State Assembly from 1963 to 1967, and in the California State Senate from 1967 to 1976.(2)Congressman Beilenson began his tenure in the United States House of Representatives in 1977 and served in Congress for 20 years, until 1997.(3)At different times during his tenure, Congressman Beilenson represented the people of West Los Angeles, Santa Monica, Malibu, Westwood, Encino, Sherman Oaks, Canyon Country, and Calabasas.(4)Congressman Beilenson was a well-respected member of the California State Legislature, known for his legislative efforts on environmental protection, consumer protection, family planning, public health, and welfare reform.(5)During his time in the United States House of Representatives, Congressman Beilenson served on the Rules Committee and as Chair of the House Permanent Select Committee on Intelligence during the first Gulf War.(6)Congressman Beilenson dedicated significant time and effort to environmental issues during his time serving in the United States House of Representatives, including contributing to the passage of legislation to fund the formation of the Santa Monica Mountains National Recreation Area.(7)Congressman Beilenson considered his contributions to the designation of the Santa Monica Mountains National Recreation Area his greatest legislative achievement and supported the expansion of the Santa Monica Mountains National Recreation Area throughout his time in Congress and into retirement.(8)Congress and the Los Angeles community commemorate the environmental legacy of Congressman Beilenson by naming the Encinal Trailhead in Santa Monica Mountains National Recreation Area after Congressman Anthony Tony Beilenson.3.Anthony Tony Beilenson Trailhead(a)DesignationThe Encinal Trailhead on the Backbone Trail in the Santa Monica Mountains National Recreation Area shall hereafter be known and designated as the Anthony Tony Beilenson Trailhead.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the trailhead referred to in subsection (a) shall be deemed to be a reference to the Anthony Tony Beilenson Trailhead. 